DETAILED ACTION
	This Office action is responsive to communication received 08/10/2021 – Request for Continued Examination, Amendment and Declaration Under 37 C.F.R. §1.132.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on August 18, 2021.  See the Examiner-Initiated Interview Summary, attached to this Office action. 
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1 – line 14, before “club”, the term --golf-- has been INSERTED;
	Claim 1 – after line 17, a new line with the following phrase has been INSERTED;  --the apex of the crown being located in a front region of the crown rearward of the leading edge and along a centerline extending from the front end to the rear end of the golf club head;--; 
	Claim 1 – line 20, before “club”, the term --golf-- has been INSERTED;
	Claim 1 – line 21, “the” (third occurrence) has been CHANGED to --a--;
	Claim 4 – line 2, “the” (first occurrence) has been CHANGED to --a--;
	Claim 6 – line 3, before “club”, the term --golf-- has been INSERTED;
	Claim 7 – line 3, before “club”, the term --golf-- has been INSERTED;
	Claim 11 – line 14, before “club”, the term --golf-- has been INSERTED;

	Claim 11 – line 19, before “club”, the term --golf-- has been INSERTED;
	Claim 13 – line 2, “the” (first occurrence) has been CHANGED to --a--;
	Claim 15 – line 3, before “club”, the term --golf-- has been INSERTED;
	Claim 16 – line 3, before “club”, the term --golf-- has been INSERTED.

Response to Declaration Under 37 C.F.R. 1.132
The Declaration of Sina Ghods under 37 C.F.R. §1.132, received 08/10/2021, has been considered.  The declarant avers that the instant 16/724,021 application and the prior art reference to Snyder (USPN 8,360,900) have been reviewed, lists applicable experience and expertise in the current field of endeavor, provides a series of objective statements that refer to limitations in the current claim set and sets forth conclusory findings based upon a comparison of the claimed limitations and the prior art reference to Snyder that was used in the outstanding rejection.  
The declaration per se is insufficient to overcome the previous rejections of record in view of a lack of substantiated facts (e.g., no real comparison data or test results or showing of unexpected results).  The declarant states that “[m]odifying the size and shape of the Snyder fins to (1) be contained within a forward two-fifths of the length of the crown and (2) have a ridge apex that is between 0.02 inch (0.51mm) and 0.07 inch (1.78 mm), will result in the Snyder club head operating in a significantly different manner than the disclosed Snyder club head. In particular, shortening both the length and the height of the Snyder fins, into the claimed ranges, would destroy their ability to channel airflow above the boundary layer”.  While it is agreed that altering the crown fins in Snyder would result in the Snyder club head operating in a different manner, there is no evidence to support the assertion that the Snyder club head, if modified, significantly different 
The declaration under 37 C.F.R. §132, however, has been deemed helpful in further evaluating the present invention when compared to the Snyder reference to assist in identifying any further structure that may be responsible for the differences in the type of flow (laminar vs. turbulent) as is relevant to the instant claims.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art references of record because it would not have been obvious to modify the prior art devices of record to include the specific combination of a golf club head and a turbulator located on a crown surface of the golf club head with respect to the face portion and portions of the crown and further including an apex of the crown, as now claimed, and with the turbulator comprising a plurality of ridges and with each ridge of the plurality of ridges defining a ridge apex that is sized and located, as specifically set forth in each of independent claims 1 and 11.  As explained in paragraphs [0069] and [0070] of the specification, the specific location of the turbulators on the crown surface delay separation of the air flow on the crown and move a separation region toward an aft region of the crown such that the air flow remains attached to the crown over a longer distance in order to maintain the speed of the club head and affecting the speed by which a golf ball is hit with the golf club head.   Here, the closest prior art is Snyder (USPN 8,360,900).  Although Snyder provides some guidance in sizing and locating the crown fins, Snyder is silent regarding the location of a crown apex, as now recited in each of independent claims 1 and 11, using language agreed upon during an interview with applicant’s attorney on August 18, 2021.  Without hindsight  the turbulator is completely located between the face portion and an apex of the crown; the apex of the crown being located in a front region of the crown rearward of the leading edge and along a centerline extending from the front end to the rear end of the golf club head; the turbulator is completely located in a forward two-fifths of the length of the crown; the front surface defines a portion of the ridge being closest to the face portion, extending from near the face portion towards the rear portion of the club head; the ridge apex of each ridge of the plurality of ridges is positioned within the first 50% of the ridge length; the ridge apex is between 0.02 inch (0.51 mm) and 0.07 inch (1.78 mm); each base of the plurality of ridges is adhesively attached to the crown of the golf club head by an adhesive; and wherein the turbulator is formed from a different material than the golf club head (claim 1) or to include that the turbulator is completely located between the face portion and an apex of the crown; the apex of the crown being located in a front region of the crown rearward of the leading edge and along a centerline extending from the front end to the rear end of the golf club head; the front surface defines a portion of the ridge being closest to the face portion, extending from near the face portion towards the rear portion of the club head; the turbulator is completely located in a forward one-third of the length of the crown; the ridge apex is between 0.02 inch (0.51 mm) and 0.07 inch (1.78 mm); each base of the plurality of ridges is adhesively attached to the crown of the golf club head by an adhesive; and wherein the turbulator is formed from a different material than the golf club head (claim 11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711